Citation Nr: 0615068	
Decision Date: 05/23/06    Archive Date: 06/02/06

DOCKET NO.  02-09 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.  

2.  Entitlement to service connection for a bilateral 
shoulder disability.  

3.  Entitlement to service connection for a bilateral knee 
disability.  

4.  Entitlement to service connection for bilateral hand and 
wrist disabilities.  

5.  Entitlement to service connection for a foot disorder.  

6.  Entitlement to a compensable evaluation for sinusitis 
with Eustachian tube dysfunction, from the initial grant of 
service connection.  

7.  Entitlement to a compensable evaluation for multiple 
cysts over the body, from the initial grant of service 
connection.  

REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran served on active duty from August 1980 to 
September 2001.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an October 2001 decision by 
the RO which granted service connection for sinusitis with 
Eustachian tube dysfunction and multiple cysts, each rated 
noncompensably disabling and denied service connection for 
the remaining issues shown on the first page of this 
decision.  The Board remanded the appeal for additional 
development in September 2003.  

The issues of service connection for a right shoulder 
disability and multiple cysts on the body are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of the issues on 
appeal other than the right shoulder and multiple cysts 
claims have been obtained by VA.  

2.  The veteran is not shown to have a low back disability at 
present which is related to service.  

3.  The veteran is not shown to have a left shoulder 
disability at present which is related to service.  

4.  The veteran is not shown to have a bilateral knee 
disability at present which is related to service.  

5.  The veteran is not shown to have a bilateral hand or 
wrist disability at present which is related to service.  

6.  The veteran is not shown to have a foot disability at 
present which is related to service.  

7.  Since service connection was established, the veteran's 
symptoms of sinusitis with Eustachian tube dysfunction are 
not shown to include one or two incapacitating episodes per 
year of sinusitis requiring prolonged (lasting four to six 
weeks) antibiotic treatment, or three to six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and tenderness of affected sinus, and 
purulent discharge or crusting.  


CONCLUSIONS OF LAW

1.  The veteran does not have a low back disability due to 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5100, 5102, 5103, 
5103A, 5106, 5107 (West 2002); 38 C.F.R. §§  3.159, 3.303 
(2005).  

2.  The veteran does not have a left shoulder disability due 
to disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5100, 5102, 5103, 
5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 
(2005).  

3.  The veteran does not have a bilateral knee disability due 
to disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5100, 5102, 5103, 
5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 
(2005).  

4.  The veteran does not have a bilateral hand or wrist 
disability due to disease or injury which was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1131, 
5100, 5102, 5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2005).  

5.  The veteran does not have a foot disability due to 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 5103A, 
5106, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2005).  

6.  The criteria for a compensable evaluation for sinusitis 
with Eustachian tube dysfunction have not been met.  38 
U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.97, Part 4, Diagnostic 
Code 6513 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.159, 3.326.  

In this case, the September 2003 Board remand and a 
subsequent letter dated in March 2004, fully satisfied the 
duty to notify provisions of VCAA.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Although the letter was not sent prior to 
initial adjudication of the veteran's claim, this was not 
prejudicial to him, since he was subsequently provided 
adequate notice, the claim was readjudicated, and a 
supplemental statement of the case was promulgated in 
December 2005.  The veteran was notified of the evidence that 
was needed to substantiate his claim and that VA would assist 
him in obtaining evidence, but that it was ultimately his 
responsibility to give VA any evidence pertaining to his 
claims and to submit any evidence in his possession to VA.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  The veteran's service medical records and 
all VA medical records have been obtained and associated with 
the claims file.  There is no indication in the record that 
any additional evidence relevant to the issues to be decided 
herein is available and not part of the claims file.  The 
veteran was also afforded a VA (QTC) examination for the 
specific purpose of determining the nature, etiology, and 
severity of any current disability.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

There is no objective evidence indicating that there has been 
a material change in the severity of the veteran's sinusitis 
with Eustachian tube dysfunction since he was last examined.  
38 C.F.R. § 3.327(a).  The duty to assist does not require 
that a claim be remanded solely because of the passage of 
time since an otherwise adequate VA examination was 
conducted.  VAOPGCPREC 11-95.  The VA QTC examination in June 
2001 is thorough and supported by subsequent VA outpatient 
treatment records conducted during the pendency of this 
appeal.  The June 2001 examination in this case is adequate 
upon which to base a decision for the issues to be decided 
herein.  

Since the Board has concluded that the preponderance of the 
evidence is against the claims for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

In short, the veteran has been made aware of the information 
and evidence necessary to substantiate his claims and is 
familiar with the law and regulations pertaining to the 
claims.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed Cir. Apr 
5, 2006).  



Service Connection - In General

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability (emphasis added) that has a definite 
relationship with an injury or disease or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495.  For the showing 
of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

Medical evidence of a "chronic" disease should set forth 
the physical findings and symptomatology elicited by 
examination within the applicable period.  38 C.F.R. 
§ 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A 
chronic disease need not be diagnosed during the presumptive 
period but characteristic manifestations thereof to the 
required degree must be shown by acceptable medical and lay 
evidence followed without unreasonable time lapse by definite 
diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 
Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness 
in lapse of time from manifestation to diagnosis under 38 
C.F.R. § 3.307(c) is the difficulty in diagnosing the 
disability and the strength of the evidence establishing an 
identity between the disease manifestations and the 
subsequent diagnosis.  A strong evidentiary link tends to 
ensure the disease is not due to 'intercurrent cause' as set 
forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 
231, 238 (1993).  The lapse in time from manifestation to 
diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a 
question of fact for the Board to address."  Bielby v. 
Brown, 7 Vet. App. 260, 266 (1994).  

Factual Background

In the instant case, the veteran contends that he has always 
had chronic back problems since the early 1980's, that he has 
had constant pain and swelling in the joints of his hands, 
wrists, shoulders, feet, and knees which affects his ability 
to ambulate and perform routine daily activities.  

The service medical records show that the veteran was seen on 
two occasions (October 1980 and June 1992), for low back pain 
following strenuous activities in service.  Other than 
paravertebral muscle spasm on the right in October 1980, and 
some decrease flexion in June 1992, all other clinical 
findings were essentially within normal limits.  The 
impression on both occasions was muscle strain.  The records 
show that the veteran was treated conservatively with 
physical therapy and medications and responded well.  (See 
July 1992 follow-up note).  

The veteran was treated for left shoulder girdle strain and 
spasm in December 1981, and in December 1999 after heavy 
lifting.  An x-ray study of the left shoulder in July 1986 
was within normal limits.  There was some mild limitation of 
motion of the shoulder in 1999, but no other significant 
abnormalities were noted.  The assessment was left shoulder 
pain, possible tendonitis vs. bursitis.  The veteran was 
treated for intermittent pain in his left hand in April 1983.  
He could not recall any particular trauma to the hand and had 
full range of motion with no evidence of heat, edema, or 
tenderness.  The assessment was mild contusion of the left 
hand.  He was treated with physical therapy for bilateral 
knee pain in April 1998, and for right knee pain in May 1998.  
The veteran reported that he had no knee problems prior to 
February 1998, and said that he developed right knee pain 
while running.  Other than some tenderness and post patella 
crepitus, all clinical findings were essentially normal, and 
there was no limitation of motion.  The assessment was 
anterior knee pain.  The veteran was given directions for 
home exercises, and was pain free after four weeks of home 
physical therapy.  Other than treatment for tinea pedis in 
October and December 1994, the service medical records show 
no complaints, trauma, or abnormalities referable to any foot 
problems.  The service medical records are likewise silent 
for any complaints, treatment, abnormalities, or diagnosis 
referable to any wrist or right hand problems.  

On QTC examination in June 2001, the veteran reported a 
history of treatment for sprains involving his back, knees, 
shoulders, wrists, hands, and feet during service, and said 
that he had chronic soreness in the various joints on 
overuse.  He denied any weakness or loss of sensation in the 
upper or lower extremities.  On examination, the veteran 
appeared in no acute distress, ambulated without any 
difficulty, and was able to get up on the examining table 
without restriction or evidence of tenderness.  His posture 
and gait were normal and there was no limitation of 
functioning on standing or walking.  There was no limitation 
of motion of the shoulders, wrists, hands, fingers, knees, 
feet, or lumbar spine, and no pain, weakness, lack of 
endurance, or incoordination in any of the aforementioned 
joints.  There was no motor or sensory deficit or muscle 
atrophy in the upper or lower extremities, and strength was 
5/5 in all extremities.  Ear canals were clear, tympanic 
membranes were intact, and there was no deformity of the 
nose.  X-ray studies of the lumbar spine, hands, wrists, 
knees, shoulders, feet, and sinus were all unremarkable.  The 
diagnoses included status post chronic ear infection and 
sinus problems with no residuals, status post bilateral 
shoulder, wrist, hand, foot, and low back sprains with no 
residuals, and bilateral knee strain, with no residuals.  

VA outpatient records from December 2001 to March 2004, show 
that the veteran was seen on numerous occasions for various 
maladies.  X-ray studies in April 2002 showed no 
abnormalities of the left knee or either hand.  When seen in 
March 2004, there was no evidence of any limitation of motion 
in the upper or lower extremities, and no evidence of 
cyanosis, clubbing, or edema.  Grip strength was equal and 
deep tendon reflexes were normal.  The veteran's nose was 
patent, without drainage, his ears were clear, and the 
tympanic membranes were intact, pearly gray, with appropriate 
light reflexes.  

Analysis

While the veteran believes that he has a low back, left 
shoulder, and bilateral knee, wrist, hand, and foot 
disability which are related to service, he has not presented 
any competent medical evidence to support that assertion.  
Although the service medical records showed treatment for 
pain in the various joints during service, they also 
indicated that his symptoms resolved with conservative 
treatment with no residual disability or chronic recurrence 
of symptomatology.  Moreover, there was no evidence of any 
current disability on QTC examination in June 2001, or on any 
of the subsequent VA outpatient reports since his discharge 
from service.  While the veteran is competent to relate that 
he experienced symptoms in service, he is not a medical 
professional competent to offer an opinion as to the nature 
or etiology of any current claimed disability.  Savage, 10 
Vet. App. at 495; see Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") held that pain alone without a 
diagnosed or identifiable underlying malady or condition did 
not constitute a disability for which service connection may 
be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999), appeal dismissed in part, and vacated and remanded in 
part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).  

In Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992), the 
Court held that "Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability."  Given the lack of 
competent medical evidence showing that the veteran has a low 
back, left shoulder, bilateral knee, wrist, hand, or foot 
disability at present, there can be no valid claim.  Brammer, 
3 Vet. App. at 223 (1992).  Accordingly, the appeal is 
denied.  




Sinusitis With Eustachian Tube Dysfunction

The issue pertaining to the rating to be assigned the 
veteran's sinusitis with Eustachian tube dysfunction arises 
from an original claim for compensation benefits.  As held in 
AB v. Brown, 6 Vet. App. 35, 38, (1993), where the claim 
arises from an original rating, the claimant will generally 
be presumed to be seeking the maximum benefit allowed by law 
and regulation.  See also Fenderson v. West, 12 Vet. App. 119 
(1999), which held that at the time of an initial rating, 
separate [staged] ratings may be assigned for separate 
periods of time based on the facts found.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2005).  

The veteran's service-connected sinusitis disability has been 
evaluated under 38 C.F.R. § 4.97, Diagnostic Code 6513 
(2005).  A 10 percent rating is warranted when there are one 
or two incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or three to six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  A 30 percent rating is 
warranted when there are three or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or more than six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  A 50 percent rating is warranted following radical 
surgery with chronic osteomyelitis, or near constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.  An incapacitating episode of sinusitis 
means one that requires bed rest and treatment by a 
physician.  38 C.F.R. § 4.97 (2005).


In this case, the objective medical evidence from the all of 
the medical treatment reports of record, including the June 
2001 QTC examination and a March 2004 VA outpatient report 
failed to show any evidence of sinusitis or Eustachian tube 
dysfunction.  Since his discharge from service, there has 
been no evidence of incapacitating episodes of sinusitis 
requiring prolonged antibiotic treatment or more than six 
non-incapacitating episodes of sinusitis characterized by 
headaches, pain, and purulent discharge or crusting, or any 
problems associated with Eustachian tube dysfunction.  The 
clinical and diagnostic findings on all of the medical 
reports since his discharge from service showed no evidence 
of crusting, atrophic changes, or polyps, or any 
abnormalities of the Eustachian tube.  Thus, a compensable 
evaluation for sinusitis with Eustachian tube dysfunction is 
not warranted.  

Based on the evidence of record, the Board finds that the 
noncompensable evaluation currently assigned is appropriate.  
Since the objective medical evidence does not show that the 
veteran exhibits any symptoms of sinusitis or Eustachian tube 
dysfunction to the extent required for a compensable 
evaluation, an increased rating is not warranted.  
Accordingly, the appeal is denied.  


ORDER

Service connection for a low back disorder, is denied.  

Service connection for a left shoulder disability, is denied.  

Service connection for a bilateral knee disability, is 
denied.  

Service connection for bilateral hand and wrist disabilities, 
is denied.  

Service connection for a foot disability, is denied.  

Entitlement to a compensable evaluation for sinusitis with 
Eustachian tube dysfunction, from the initial grant of 
service connection, is denied.  

REMAND

Concerning the claims of service connection for a right 
shoulder disability and an increased rating for cysts on the 
body, the Board finds that additional development must be 
undertaken prior to appellate review.  

In a statement received in April 2004, the veteran indicated 
that he reported changes in his cysts to various VA 
physicians since his discharge from service, but that they 
did not show any concern.  All though the cysts were not 
painful or of any significant size on QTC examination in June 
2001, that examination was conducted nearly five years ago.  
Given the veteran's complaints of a worsening of his cysts 
since 2001, the Board finds that another examination should 
be undertaken.  

Similarly, the medical evidence shows that the veteran was 
seen on several occasions for right shoulder problems since 
his discharge from service.  Although no specific 
abnormalities were noted on QTC examination in June 2001, 
subsequent VA outpatient records in December 2001 showed 
tenderness in the rotator cuff area with pain at 90 degrees.  
The impression was "most likely supraspinatus myositis."  
Similar findings were noted in March 2002, and the veteran 
was referred to physical therapy for questionable partial 
rotator cuff tear or supraspinatus.  VA physical therapy 
notes in May and June 2002 showed improvement in his 
symptoms, but that he still had some discomfort in the 
shoulder when seen in September 2002.  Moreover, a definitive 
diagnosis has never been reported.  Given the veteran's 
chronic complaints and treatment for right shoulder problems 
since his discharge from service, the Board finds that a 
comprehensive examination should be undertaken to determine 
the nature and etiology of his right shoulder problems.  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The RO should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all medical care 
providers, VA or non-VA who treated him 
for any right shoulder problems or cysts 
on his body since March 2004.  After the 
veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran and his representative are to be 
notified of any unsuccessful efforts in 
this regard.  

2.  The veteran should be scheduled for a 
VA examination to determine the nature 
and etiology of any identified right 
shoulder disability and the extent and 
severity of his body cysts.  The claims 
folder must be made available to the 
examiner for review, and a notation to 
the effect that this record review took 
place should be included in the report.  
All indicated tests and studies should be 
accomplished and the clinical findings 
should be reported in detail.  The 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that any identified right shoulder 
disability had its onset in military 
service.  

The examiner should also note all cysts 
on the veteran's body, and include a 
description of the size and location of 
all cysts as well as the percentage of 
the veteran's body affected and the 
percentage of exposed areas that are 
affected; indicate whether they are 
unstable (i.e., frequent loss of covering 
of skin over the cysts), whether they are 
tender or painful, and whether they cause 
any limitation of motion of a body part.  

If the physician is unable to answer the 
above inquiries, this should be so 
indicated and an explanation included.  A 
complete rationale must be provided for 
all conclusions reached and opinions 
expressed.  In the event that additional 
consultation from other specialists is 
deemed necessary, that should be 
accomplished.  The findings should be 
typed or otherwise recorded in a legible 
manner for review purposes.  

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claims.  

4.  After the requested development has 
been completed, the RO should 
readjudicate the merits of the claims 
based on all the evidence of record and 
all governing legal authority, including 
the VCAA and implementing regulations, 
and any additional information obtained 
as a result of this remand.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be furnished an SSOC and given the 
opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


